339 F.2d 603
65-1 USTC  P 9158
INTERSTATE FIRE INSURANCE COMPANY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 15573, 15574.
United States Court of Appeals Sixth Circuit.
Dec. 31, 1964.

1
Richard P. Jahn, Chattanooga, Tenn., George Evans, General Counsel, Interstate Fire Ins. Co., Chattanooga, Tenn., Swafford, Jahn & Taylor, Chattanooga, Tenn., on brief, for appellant.


2
David I. Granger, Tax Division, Department of Justice, Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Washington, D.C., on brief; John H. Reddy, U.S. Atty., Ottis B. Meredith, Asst. U.S. Atty., Chattanooga, Tenn., of counsel, for appellee.


3
Before WEICK, Chief Judge, CECIL, Circuit Judge, and BOYD, District Judge.1

ORDER

4
This cause is before the Court on appeal from the decision of the District Court for the Eastern District of Tennessee, Southern Division.  There being no reversible error, the decision of the District Court aforesaid, as reported in 215 F.Supp. 586, is, in all things, affirmed for the reasons set forth therein.



1
 Sitting by designation